Citation Nr: 1145636	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-02 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an enlarged retina of the right eye.

2.  Entitlement to service connection for a lumbosacral strain, claimed as back pain.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine with headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to January 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Additionally, the Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in January 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

The issues of entitlement to an initial disability rating in excess of 10 percent for DDD of the cervical spine with headaches, and entitlement to service connection for sleep apnea and lumbosacral strain, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the January 2011 hearing, the Veteran indicated his desire to withdraw his appeal seeking service connection for an enlarged retina of the right eye.  The Board received such request prior to the promulgation of a decision.



CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of service connection for an enlarged retina of the right eye have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In January 2011, the Veteran testified during a Travel Board Hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The Veteran stated that he wished to withdraw the issue of entitlement to service connection for an enlarged retina of the right eye.  Because this statement was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as the Veteran's withdrawal of the Substantive Appeal as to this issue.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The appellant has withdrawn the appeal of the issue of entitlement service connection for an enlarged retina of the right eye and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for an enlarged retina of the right eye and it is dismissed.


ORDER

Entitlement to service connection for an enlarged retina of the right eye is dismissed.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for sleep apnea and a lumbosacral strain, and an initial disability rating in excess of 10 percent for DDD of the cervical spine with headaches.  

A. Cervical Spine

The Veteran contends that his cervical spine disability is worse than the evaluation assigned.  The Veteran was last given a VA examination in April 2009 in order to establish the severity of his service-connected cervical spine disability.  At the January 2011 hearing, the Veteran testified that his cervical condition has caused daily pain, daily headaches, arm numbness, and decreased range of motion due to pain.  

In this particular case, the April 2009 VA examination is too remote in time to address the current severity of the Veteran's service-connected DDD of the cervical spine.  See  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his DDD of the cervical spine with headaches.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

B. Sleep Apnea

The Veteran contends that his sleep apnea began while he was in-service.  The Veteran submitted multiple lay statements, which reported that the Veteran snored loudly, and would stop breathing in his sleep.  

The Board acknowledges that, in September 2008, the Veteran was afforded a VA examination to perform a sleep study in order to determine if the Veteran suffered from sleep apnea.  The test reported that the Veteran had abnormal sleep architecture due to interrupted/fragmented sleep, associated with snoring (not apneas).  Additionally, the test indicated that the initial part of the study showed normal AHI overall.   The doctor noted that during REM there were moderate apneas associated with oxygen desaturations.  The doctor also stated that the Veteran spent only a small percentage of the total sleep time in the supine position, and this could decrease the sensitivity of the sleep study to detect obstructive sleep apnea syndrome.  However, it remains unclear based on the impressions given, whether the Veteran has a current diagnosis of sleep apnea.  Therefore, an additional VA examination is needed in order to determine if the Veteran has a current diagnosis of sleep apnea, and whether it began during his time in-service.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).   

C. Lumbosacral Strain

The Veteran contends that his lumbosacral strain is related to in-service incidents, to include a motor vehicle accident and a weightlifting incident.  

A review of the claims folder reveals that the Veteran may have been granted Social Security Disability Insurance benefits.  At the January 2011 hearing, the Veteran indicated that he received a TENS machine for his back condition through SSA.  Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010).  However, the records regarding this grant of benefits have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory duty to acquire both SSA decision and supporting medical records pertinent to claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). This appeal must be remanded to obtain the Veteran's complete SSA record.

The Board also acknowledges that, in September 2008, the Veteran was afforded a VA examination for his lumbar spine disability.  After examining the Veteran, the VA examiner diagnosed the Veteran with a lumbosacral strain.  Subsequently, an April 2009 VA opinion was determined based on the September 2008 VA examination report.  The April 2009 examiner stated that the Veteran's service treatment records showed a normal spine on military separation examination in January 1996.  Additionally, the examiner stated that this injury differs in magnitude and severity of his previous injury sustained in the cervical spine.  Therefore, it was the examiners opinion that this injury was less likely than not caused by, or as a result of, his lumbosacral strain while in the service.  The examiner also stated that it was very common for people to have lumbosacral muscular strains without any long term sequelae.  Additionally, the examiner stated that without resorting to mere speculation, it was impossible for him to come up with a more reasonable medical opinion than as stated above.  Furthermore, he stated that the Veteran's lumbosacral examination was not impressive for any organize pathology.  However, the examiner failed to discuss the Veteran's lay statements regarding continuity of symptomatology, stating he had contiguous back pain since 1991, when offering his opinion as to the etiology of the Veteran's lumbar spine disability.  As such, the examination report is not adequate for rating purposes, and this matter must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).   Additionally, the Board notes that absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Therefore, a new VA examination is necessary to determine whether the Veteran's lumbar spine disability was caused by, or is otherwise related to, the Veteran's time in service, to include an in-service motor vehicle accident or a weight lifting incident.  In the examination report, the examiner must acknowledge and discuss the Veteran's report of an in-service incident and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Finally, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran was receiving periodic treatment for his disabilities at VA through November 2009.  At the January 2011 hearing, the Veteran testified that he was receiving consistent treatment at the VA for his disabilities since 2008.  Because it appears that there may be outstanding VA medical records dated after November 2009 that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records from November 2009 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  

2) Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3) After the foregoing, schedule the Veteran for a VA examination to assess the nature and etiology of the Veteran's sleep apnea.  The claims file and a copy of this remand must be made available to and reviewed by the examiner, in conjunction with the examination.  All necessary tests should be conducted.

The examiner should diagnose any sleep disabilities found to be present.  Specifically, the examiner should review the September 2008 sleep study results and clarify whether the Veteran has a diagnosis of sleep apnea.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current sleep disorder found to be present, to include sleep apnea, had its onset in service or is related to any in-service disease, event, or injury.  

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as the Veteran's service treatment records, VA medical records, the September 2008 VA examination report, the January 2011 hearing transcript, fellow soldier and family lay statements, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding any in-service incidents and chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4)  Additionally, schedule the Veteran for a VA spine examination to assess the nature and etiology of his lumbar spine disability.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

The examiner should diagnose any lumbar spine disability found to be present.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current lumbar spine disability, to include a lumbosacral strain, had its onset in service or is related to any in-service disease, event, or injury, to include an in-service motor vehicle accident or a weightlifting incident. 

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records, to include records documenting a weightlifting incident and a 1993 motor vehicle accident; VA outpatient treatment records; the September 2008 and April 2009 VA examination and opinion reports; the January 2011 hearing transcript; and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding any in-service incidents and chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) The Veteran should be scheduled for a new VA spine examination to determine the current level of severity of the Veteran's DDD of the cervical spine.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

All pertinent pathology found on examination should be included in the evaluation report.  In particular, the examiner should note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire cervical spine.

Also, the examiner should identify any neurological pathology related to the service-connected cervical spine disability (including the nerves involved) and fully describe the extent and severity of those symptoms.  Additionally, the examiner should state whether the Veteran's headaches are a residual of his cervical spine disability, or a separate disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had intervertebral disc syndrome with "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Also, the examiner should provide the ranges of motion of the Veteran's cervical spine.  The examiner should note whether-upon repetitive motion of the Veteran's cervical spine-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the cervical spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  Specifically, the AMC should determine if a separate disability rating is warranted for the Veteran's headache condition and DDD of the cervical spine, and if so, rate them accordingly.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


